DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 2 in the reply filed on 6/616/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 1, there being no allowable generic or linking claim.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/29/2020, 2/13/2020, and 12/20/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 21:
	Each of these independent claims contain a limitation that attempts to specify a manner in which the second reading result is obtained, but that fails to do so in a manner commensurate with this statute.  Specifically, these claims require that the second reading result is obtained “so that a difference of an elapsed time from a start of the curing by the fixer to the reading by the reader is within a predetermined reference difference between the halftone image and the solid image.”
This limitation is confusing because it appears to compare “a difference of an elapsed time” to “a predetermined reference difference between the halftone image and the solid image.”  It is not clear how an elapsed time is comparable to a difference between images.
Because it is not clear how to compare the “difference of an elapsed time” to a “difference between the halftone image and the solid image,” an artisan would not be able to determine the manner in which the second reading result should be obtained; therefore, an artisan cannot determine the claim scope and/or point(s) of infringement.
Regarding claims 2-10 and 12-20:
	These claims fail to remedy the deficiencies of claims 1/21, and therefore also fail to meet the requirements of this statute.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ueshima (US 2016/0052300 A1) disclose an ink discharge operation adjustment method in which recording is performed to record a halftone image (test chart gradation value Gn) and a solid image (test chart gradation value G1), fixing is performed by a fixer (drying fixation unit 158), and reading is performed by a reader both before (step S4) and after (step S7) the fixing is performed by the fixer (Fig. 4), obtains coverage rate information (“unevenness correction value”), and adjusts a droplet amount of ink discharged based on the coverage rate information (paragraph 111).
Sasayama (US 2014/0354727 A1) disclose a related ink discharge operation adjustment method.
Mantell et al. (US 8960839 B1) disclose an ink discharge operation adjustment method in which recording is performed to record a halftone image and a solid image (“contone image patches are selected at 10% intervals ranging from the lowest contone level up to the maximum contone level”), fixing is performed by a fixer (40), reading an average reflectance level for a region that includes the halftone image, the solid image, and a non-recording region is obtained by a reader (54), and setting is performed to adjust a droplet amount of ink discharged based on the reading (Figs. 1-2).  Mantell et al. do not disclose a particular timing of the reading.
Ramesh et al. (US 2014/0002558 A1) disclose an adjustment method in which the degree of image curing is determined according to a reflectance value, wherein various curing attributes may be controlled according to the determine degree of curing.  Ramesh et al. do not disclose forming a halftone image and solid image on the recording medium.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853